Case 3:18-cr-00567-B Document 27 Filed 11/08/18   Page 1 of 2 PageID 43


               UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF TEXAS

UNITED STATES OF AMERICA            §     CASE NO.3:18–CR 00567-B

vs.                                 §     Hon. Jane J. Boyle

GUSTAVO PALAFOX-ACUNA               §

               MOTION TO SUBSTITUTE COUNSEL

      Defendant Gustavo Palafox-Acuna has retained Norman

Silverman as lead Counsel and Daphne Silverman as Co-Counsel to

represent him in this case. Defendant moves the Court to terminate the

representation of Tim Menchu and permit the substitution of Norman

Silverman and Daphne Silverman as Counsel for Mr. Palafox-Acuna.


                                          Respectfully Submitted,
                                          /s/ Norman Silverman
                                          Norman Silverman
                                          TB# 00792207
                                          Daphne Silverman
                                          TB#06739550
                                          501 N IH 35
                                          Austin, Texas 78702


                     CERTIFICATE OF SERVICE

      I certify that this Motion to Substitute Counsel was filed via the
Court’s ECF system and was contemporaneously served upon the
government via the ECF system.

/s/ Norman Silverman
Norman Silverman


                                   1
Case 3:18-cr-00567-B Document 27 Filed 11/08/18   Page 2 of 2 PageID 44




                 CERTIFICATE OF CONFERENCE

      I certify that on November 7, 2018 I conferred with AUSA George
Leal regarding the requested substitution of counsel. The was not
opposed to the substitution of counsel.

      I further certify that on November 7, 2018, I conferred with Tim
Menchu and informed him of the proposed substitution of counsel and
he is unopposed.

/s/ Norman Silverman
Norman Silverman




                                  2
